439 Pa. 20 (1970)
Commonwealth
v.
Stull, Petitioner.
Supreme Court of Pennsylvania.
June 11, 1970.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
Wilbert H. Beachy, Jr., for appellant.
*21 Alexander Ogle, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, June 11, 1970:
Petitioner filed a PCHA petition alleging, inter alia, that he was denied the effective assistance of counsel because of a shortness of preparation time, and that there was a conflict of interest in trial counsel's representation of petitioner's codefendant. The first claim is one which, if true, would entitle petitioner to relief; the second needs additional factual allegations to entitle petitioner to relief. The hearing court, however, denied the petition without appointing counsel, or conducting an evidentiary hearing, or giving petitioner leave to amend. This was error. See Post Conviction Hearing Act §§ 9, 11, 12, 19 P.S. §§ 1180-9, -11, -12 (Supp. 1970). Petitioner should be granted a hearing with counsel on his ineffective assistance of counsel claim, and should be given leave to amend on his conflict of interest claim.
The allocatur is granted, the order of the Superior Court reversed, the order of the hearing court vacated, and the case remanded for further consistent proceedings.